DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.  Applicant argues, on page 10 third paragraph, that Yuan fails to disclose the solution "sending the random access preamble sequence on one of the random access resources including a set of random access sequences of each beam, where the resource is one of random access sequences selected based on UE id" and the examiner solution is illogical, because the sending object and the resource where the object is sent cannot be the same. The examiner respectfully disagrees. The sending object is the UE sending a preamble to the base station. It is clear that the UE and the base station are not the same.
Applicant, on page 10 last paragraph, misinterprets Yuan reciting “receiving a random access preamble sequence sent by a terminal; if the random access preamble sequence satisfies the following conditions: (UE id) mod (N) = (P)10Docket No.: 03399DIPLF19USNAT1US mod (N)” . This citation clearly discloses the uplink signal as the preamble sequence corresponding to the  terminal ID because the preamble sequence satisfies a condition depending on the terminal ID.
Applicant argues, on page 11 second paragraph , that “paragraphs [0054-0057] of Yuan disclose a solution contrary to the solution inferred by the Examiner”. The 
Applicant argues, on page 11 third paragraph , that Yuan fails to teach on which resource the uplink signal is transmitted.  The examiner respectfully disagrees. Yuan teaches the uplink signal is sent on preamble based on UE_id. Applicant argues further, on page 11 third paragraph , that Yuan fails to disclose "wherein the transmitting the uplink signal to the network- side device comprises: . . . or transmitting the uplink signal to the network-side device on a resource corresponding to at least one of a terminal ID of the terminal or an ID of a terminal group to which the terminal belongs".  The examiner respectfully disagrees. As explained above Yuan discloses the last option of  transmitting the uplink signal to the network-side device on a resource corresponding to at least one of a terminal ID of the terminal. The resource is the preamble sequence based on the terminal ID. Therefore, Yuan anticipated claim 1. Thus, claim 1 is not allowed.
Applicant argues, on page 12 second paragraph , that other claims are in condition for allowance for depending upon one of independent claims 1, 16, and 61. The examiner respectfully disagrees. Since  independent claims 1, 16, and 61 are anticipated by Yuan for the reasons explained above, the other claims are not allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644